14‐3603‐cv 
B.C., et al. v. Mount Vernon School District, et al. 
 
 
                       UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                  
                                      August Term 2015 
 
         (Argued: August 26, 2015                    Decided: September 16, 2016) 
                                                  
                                         No. 14‐3603‐cv 
                                                  
                        –––––––––––––––––––––––––––––––––––– 
                                                  
  B.C., INDIVIDUALLY AND ON BEHALF OF HER MINOR CHILD J.C.; T.H., INDIVIDUALLY 
                        AND ON BEHALF OF HER MINOR CHILD T.H.  
                                     Plaintiffs‐Appellants, 
 
                                               ‐v.‐ 
                                                  
                        MOUNT VERNON SCHOOL DISTRICT, ET AL., 
                                     Defendants‐Appellees. 
                                                  
                        –––––––––––––––––––––––––––––––––––– 
 
Before: WALKER, JACOBS, AND LIVINGSTON, Circuit Judges. 
 
        Appeal from the decision, signed April 17, 2012 and entered April 18, 2012, 
of  the  United  States  District  Court  for  the  Southern  District  of  New  York 
(Briccetti,  J.)  dismissing,  as  to  the  New  York  State  Education  Department  and 
Roberto  Reyes,  Plaintiffs’  Americans  with  Disabilities  Act  (“ADA”)  claims  and 
claims  under  Section  504  of  the  Rehabilitation  Act  (“Section  504”),  and  the 
decision,  signed  August  27,  2014  and  entered  August  28,  2014,  granting 
summary judgment with respect to Plaintiffs’ ADA, Section 504, Individuals with 
Disabilities Education Act (“IDEA”), and 42 U.S.C. § 1983 (“Section 1983”) claims 

                                           1 
 
against  Mount  Vernon  City  School  District,  Mount  Vernon  City  School  District 
Board of Trustees, Dr. Welton Sawyer, and Shelly Jallow.  For the reasons stated 
below  and  in  the  accompanying  summary  order,  we  AFFIRM  the  judgment  of 
the district court.   
        
                            MICHAEL  H.  SUSSMAN,  Sussman  &  Watkins,  Goshen, 
                            N.Y., for Plaintiffs‐Appellants. 
                             
                            LEWIS R. SILVERMAN, Rutherford & Christie, LLP; New 
                            York, N.Y., for Defendants‐Appellees Mount Vernon City 
                            School District, Mount Vernon City School District Board 
                            of Trustees, Dr. Welton Sawyer, and Shelly Jallow. 
                             
                            BARBARA D. UNDERWOOD, Solicitor General, STEVEN C. 
                            WU,  Deputy  Solicitor  General,  PHILIP  V.  TISNE, 
                            Assistant Solicitor General, for ERIC  T.  SCHNEIDERMAN, 
                            Attorney General of the State of New York; New York, 
                            N.Y., for  Defendants‐Appellees  New York State Education 
                            Department and Roberto Reyes. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 
 
       Plaintiffs‐Appellants  B.C.  and  T.H.,  individually  and  on  behalf  of  their 

respective daughters J.C. and T.H. (collectively, “Plaintiffs”), brought this action 

in the United States District Court for the Southern District of New York (Bricetti, 

J.),  asserting  various  claims  against  Defendants‐Appellees  the  Mount  Vernon 

School  District;  the  District  Board  of  Trustees;  Dr.  Welton  Sawyer,  the 

Superintendent  of  the  District;  Shelly  Jallow,  the  Assistant  Superintendent  of 

Curriculum  and  Instruction  of  the  District  (collectively,  “District  Defendants”); 



                                            2 
 
the New York State Education Department (“NYSED”) and Roberto Reyes, Title 

I, School and Community Services Director of the NYSED (collectively, “NYSED 

Defendants”).   

           This opinion addresses one of Plaintiffs’ claims: that the district court erred 

in  concluding  that  Plaintiffs  did  not  make  a  prima  facie  showing  of 

discrimination  against  the  District  Defendants  pursuant  to  the  Americans  with 

Disabilities  Act  (“ADA”),  42  U.S.C.  §  12101  et  seq.,  and  Section  504  of  the 

Rehabilitation  Act  (“Section  504”),  29  U.S.C.  §  794  et  seq.1    Plaintiffs  advance  a 

disparate impact theory, relying on statistics showing that the District’s academic 

intervention services (“AIS”) — non‐credit bearing courses intended for students 

at  risk  of  not  meeting  state  performance  standards  —  were  offered  to  children 

with  a  “disability”  under  the  Individuals  with  Disabilities  Education  Act 

(“IDEA”), 20 U.S.C. § 1400 et seq., at a greater rate than to children without such a 

disability.  Because the ADA and Section 504 define “disability” differently than 

does  the  IDEA,  Plaintiffs  present  a  question  of  first  impression  in  this  Circuit: 

whether an individual with a “disability” under the IDEA categorically qualifies 

                                              
          The  district  court  also  granted  summary  judgment  to  the  District  Defendants 
           1

with  respect  to  Plaintiffs’  claim  under  42  U.S.C.  §  1983  insofar  as  it  relied  on  alleged 
violations of the ADA and Section 504.   

                                                  3 
 
as  an  individual  with  a  “disability”  under  the  ADA  and  Section  504,  such  that 

Plaintiffs’  data  relating  to  “child[ren]  with  a  disability”  under  the  IDEA,  20 

U.S.C.  §  1401(3)(A),  can  establish  a  prima  facie  case  with  respect  to  a  claim 

predicated  on  the  plaintiff  having  a  “disability”  under  the  ADA,  42  U.S.C.  § 

12102(1),  and  Section  504,  29  U.S.C.  §  705(20).    We  hold  that  it  does  not.    A 

summary order filed simultaneously with this opinion addresses and rejects the 

balance of Plaintiffs’ claims on appeal.  For the reasons stated below and in the 

accompanying summary order, we AFFIRM the district court’s judgment.  

                                      BACKGROUND 

                                 I. Factual Background 

                                             A.                     

       J.C.,  daughter  of  Plaintiff‐Appellant  B.C,  was  classified  as  a  child  with  a 

disability  under  the  Individuals  with  Disabilities  Education  Act  (“IDEA”),  20 

U.S.C. § 1400 et seq.  Pursuant to that Act, J.C. had an individualized education 

program (“IEP”) that set out certain guidelines for her public school instruction 

and  specified  the  special  education  J.C.  required.    See  20  U.S.C.  §  1401(14) 

(defining  IEP);  see  also  id.  §  1414(d)  (specifying  IEP  requirements).    During  the 

2008–2009  school  year,  J.C.  enrolled  in  the  ninth  grade  at  Mount  Vernon  High 



                                              4 
 
School,  which  is  part  of  the  Mount  Vernon  City  School  District.    Her  schedule 

consisted of seven classes, two of which were “Math AIS 9” and “English 9 AIS.”  

J.A.  327‐28.    J.C.  had  been  designated  to  receive  AIS  based  on  scores  from 

standardized  tests  that  she  took  during  the  eighth  grade.    Due  to  their 

“remedial”  nature,  J.C.’s  AIS  courses  were  non‐credit‐bearing  courses,  meaning 

that  they  did  not  count  towards  the  academic  credits  a  student  needed  to 

advance to subsequent grades or to graduate.  J.A. 349 at ¶ 14.  The instruction in 

these  courses  took  place  in  an  integrated  setting  with  both  special  education 

students and general education students.   

       To advance from the ninth grade to the tenth grade in the Mount Vernon 

City School District, a student needed six credits.  Although J.C. passed all of her 

ninth  grade  courses,  including  her  AIS  courses,  during  her  2008–2009  school 

year,  J.C.  earned  only  four‐and‐a‐half  credits,  reflecting  the  fact  that  her  Math 

AIS  and  English  AIS  courses  were  non‐credit‐bearing  courses.    The  following 

school  year  (2009–2010),  J.C.  transferred  to  Nellie  A.  Thornton  High  School, 

which is also part of the Mount Vernon City School District.  When J.C.’s parent 

B.C.  received  J.C.’s  class  schedule  at  the  beginning  of  the  school  year,  she  was 

“very  much  .  .  .  surprise[d]”  to  discover  that  the  schedule  noted  that  J.C.  was 



                                              5 
 
enrolled in ninth grade because she had not earned sufficient credits during the 

2008–2009  school  year  to  be  promoted  to  the  tenth  grade.2    J.A.  135.    J.C., 

meanwhile, was uncertain what grade she was in, “because one of [her] papers 

would say ninth grade and other papers would say tenth.”  J.A. 173.   

           At the start of the 2009–2010 school year, J.C. was enrolled in “English 10 

AIS” and “Math AIS 10,” among other courses.  J.C.’s mother, however, insisted 

that  J.C.  be  removed  from  the  AIS  courses  and  “placed  immediately  into 

additional  credit  bearing  classes  .  .  .  to  ensure  that  [J.C.]  would  amass  enough 

credits  that  school  year  to  qualify  for  the  Eleventh  Grade”  the  following  year.  

J.A.  413.    In  August  2010,  B.C.’s  counsel  sent  a  formal  complaint  to  Defendant 

Roberto  Reyes,  an  official  at  the  NYSED.    Reyes  agreed  to  conduct  an 

investigation into B.C.’s complaints about the District’s AIS policy, promising to 

respond  by  October  15,  2010.    According  to  B.C.,  however,  no  investigation 

occurred.   




                                              
           According to her deposition testimony, B.C. first learned about AIS courses and 
           2

their  potential implications  for  her daughter’s  education in March  2009,  the preceding 
spring.  She was assured in meetings with school and district officials at that time that 
J.C. would be able to make up credits and graduate high school on time. 
         

                                                 6 
 
       By the start of the 2010–2011 school year, J.C. had accrued sufficient credits 

to be classified as being in the eleventh grade.  But in March 2011, J.C. left Nellie 

A.  Thornton  High  School  and  transferred  to  The  Karafin  School,  which  is  not 

within  the  Mount  Vernon  City  School  District.    J.C.  completed  eleventh  grade 

and twelfth grade at The Karafin School, graduating from The Karafin School in 

the spring of 2012.   


                                             B. 

       T.H., daughter of Plaintiff‐Appellant T.H., was classified as a child with a 

disability  under  the  IDEA.    Pursuant  to  that  Act,  T.H.  had  an  IEP  that  set  out 

certain  guidelines  for  her  public  school  instruction  and  specified  when  T.H. 

should  receive  special  education.    During  the  2008–2009  school  year,  T.H. 

enrolled  in  the  ninth  grade at  Nellie A.  Thornton  High  School,  which  is  part  of 

the  Mount  Vernon  City  School  District.    Her  schedule,  like  J.C.’s,  consisted  of 

seven classes, two of which were Math AIS 9 and English 9 AIS.  As with J.C.’s 

AIS  courses,  T.H.’s  AIS  courses  were  non‐credit‐bearing  courses,  and  they  took 

place “in an integrated environment with undifferentiated instruction.”  J.A. 21.    

       Although T.H. passed all of her ninth grade courses during the 2008–2009 

school  year,  including  her  AIS  courses,  T.H.  did  not  earn  sufficient  academic 


                                              7 
 
credits  to  be  promoted  to  the  tenth  grade  because  her  AIS  courses  were  non‐

credit‐bearing  courses.    J.A.  39.    Despite  the  fact  that,  based  on  credits  earned, 

T.H. should have been classified as in the ninth grade, the school enrolled T.H. in 

the tenth grade for the 2009–2010 school year.  T.H. continued receiving English 

AIS courses during the 2009–2010 school year.   

       By  the  2010–2011  school  year,  T.H.  had  earned  sufficient  credits  to  be 

classified as a tenth grader but not as an eleventh grader.  T.H. did not take any 

AIS  courses  during  the  2010–2011  school  year.    By  the  2011–2012  school  year, 

T.H.  had  earned  sufficient  credits  to  be  classified  as  a  twelfth  grader.    T.H.  did 

not take any AIS courses during the 2011–2012 school year.  In the spring of 2012, 

T.H. graduated from Nellie A. Thornton High School.   

                                II. Procedural Background 

       On  July  14,  2011,  B.C.  and  T.H.,  individually  and  on  behalf  of  their 

daughters,  filed  suit.    Plaintiffs  asserted  various  claims  against  the  District 

Defendants and the NYSED Defendants under the ADA, Section 504, the IDEA, 

and  42  U.S.C.  §  1983.    As  pertinent  here,  the  Plaintiffs  alleged  that  the  District 

Defendants  violated  the  ADA  and  Section  504,  and,  in  so  doing,  Section  1983, 




                                               8 
 
because  the  District’s  policy  of  scheduling  AIS  courses  during  school  hours 

disparately impacted students with disabilities.   

       On  January  16,  2014,  the  District  Defendants  moved  for  summary 

judgment.    In  a  decision  signed  on  August  27,  2014  and  entered  on  August  28, 

2014,  the  district  court  (Briccetti,  J.)  granted  District  Defendants’  motion  for 

summary  judgment.    B.C.  v.  Mount  Vernon  City  Sch.  Dist.,  No.  11  CV  1411  VB, 

2014  WL  4468082,  at  *1  (S.D.N.Y.  Aug.  28,  2014).    As  to  Plaintiffs’  ADA  and 

Section  504  claims,  the  court  stated  that  the  IDEA  exhaustion  requirement 

applied  because  Plaintiffs’  claims  were  related  to  the  provision  of  special 

education  to  J.C.  and  T.H.  under  the  IDEA.    Id.  at  *5‐*6.    The  court  concluded, 

however,  that  Plaintiffs’  ADA  and  Section  504  claims  were  excused  from  the 

IDEA exhaustion requirement, as these claims challenged a “district‐wide policy 

of discrimination,” id. (quoting Cave v. E. Meadow Union Free Sch. Dist., 514 F.3d 

240, 250 (2d Cir. 2008)), and exhausting administrative remedies with respect to 

the  District’s  “framework  and  procedures”  would  have  been  futile,  id.  (quoting 

J.S. ex rel. N.S. v. Attica Cent. Schs., 386 F.3d 107, 114 (2d Cir. 2004)). 

       On the merits, the court rejected Plaintiffs’ claim that the District’s policy 

of  scheduling  AIS  courses  during  school  hours,  rather  than  outside  of  school 



                                              9 
 
hours,  disparately  impacted  children  with  a  “disability”  under  the  ADA  and 

Section  504.    See  id.  at  *6‐*9.    In  support  of  their  disparate  impact  claim  of 

discrimination,  Plaintiffs  had  offered  evidence  showing  that  the  District’s  AIS 

policy  affected  children  with  a  “disability”  under  the  IDEA  at  a  higher 

percentage  than  it  affected  children  without  such  disability.    Id.  at  *7.    This 

evidence,  the  court  reasoned,  at  most  showed  that  the  District’s  AIS  policy 

disparately impacted children with a “disability” under the IDEA.  Id. at *7‐*8.  It 

did  not,  however,  show  that  the  District’s  AIS  policy  disparately  impacted 

individuals  with  a  “disability”  under  the  ADA  and  Section  504,  since  the 

definition  of  “disability”  is  different  under  the  IDEA  than  under  the  ADA  and 

Section  504.    Id.  at  *8.    The  court  therefore  deemed  the  evidence  insufficient  to 

support  a  prima  facie  claim  of  disparate  impact  discrimination  under  the  ADA 

and Section 504.  Id. at *9.  Because Plaintiffs failed to state a prima facie claim of 

discrimination under the ADA and Section 504, the court also granted summary 

judgment  to  the  District  Defendants  on  Plaintiffs’  Section  1983  claims,  to  the 

extent that such claims were based on alleged violations of the ADA and Section 

504.  Id. 




                                              10 
 
                                                 DISCUSSION3 

           This Court “review[s] de novo a district court’s grant or denial of summary 

judgment.”  Mullins v. City of New York, 653 F.3d 104, 113 (2d Cir. 2011) (internal 

quotation  marks  omitted).    “In  moving  for  summary  judgment  against  a  party 

who will bear the ultimate burden of proof at trial, the movant may . . . point[] to 

an absence of evidence to support an essential element of the nonmoving party’s 

claim.”  Gummo v. Village of Depew, 75 F.3d 98, 107 (2d Cir. 1996).  We “constru[e] 

the evidence in the light most favorable to the non‐moving party,” in reviewing 

the district court’s determination to grant the motion, which is proper only when 

“there is no genuine dispute as to any material fact and the movant is entitled to 

judgment as a matter of law.”  Silverman v. Teamsters Local 210 Affiliated Health & 

Ins. Fund, 761 F.3d 277, 284 (2d Cir. 2014) (quoting Fed. R. Civ. P. 56(a)).   

           The  ADA  and  Section  504  both  protect  “qualified  individual[s]  with  a 

disability.”  42 U.S.C. § 12132 (ADA); 29 U.S.C. § 794(a) (Section 504).  Under the 


                                              
         The District Defendants do not challenge the district court’s determination that 
           3

exhaustion of Plaintiffs’ ADA and Section 504 claims would have been futile, excepting 
them from the exhaustion requirement.  See id. at *5‐*6.  Because the IDEA’s exhaustion 
requirement is jurisdictional, see Cave, 514 F.3d at 245, we address this issue on appeal 
and  conclude  that  the  district  court  was  correct  that  Plaintiffs’  ADA  and  Section  504 
claims  fall  within  the  “futility”  exception  because  they  challenge  a  “district‐wide 
policy.”  Mt. Vernon, 2014 WL 4468082, at *6 (quoting Cave, 514 F.3d at 250). 

                                                     11 
 
ADA,  “no  qualified  individual  with  a  disability  shall,  by  reason  of  such 

disability,  be  excluded  from  participation  in  or  be  denied  the  benefits  of  the 

services,  programs,  or  activities  of  a  public  entity,  or  be  subjected  to 

discrimination by any such entity.”  42 U.S.C. § 12132.  Likewise, under Section 

504,  “[n]o  otherwise  qualified  individual  with  a  disability  .  .  .  shall,  solely  by 

reason  of  her  or  his  disability,  be  excluded  from  the  participation  in,  be  denied 

the benefits of, or be subjected to discrimination under any program or activity 

receiving  Federal  financial  assistance.”    29  U.S.C.  §  794(a).    “Because  the 

standards  adopted  by  the  two  statutes  are  nearly  identical,  we  consider  the 

merits of these claims together.”  McElwee v. Cnty. of Orange, 700 F.3d 635, 640 (2d 

Cir. 2012). 

       To establish a prima facie case of discrimination under either the ADA or 

Section  504,  a  plaintiff  must  show  the  following:  (1)  plaintiff  is  a  “qualified 

individual with a disability;” (2) plaintiff was “excluded from participation in a 

public  entity’s  services,  programs  or  activities  or  was  otherwise  discriminated 

against by [the] public entity;” and (3) “such exclusion or discrimination was due 

to [plaintiff’s] disability.”  Fulton v. Goord, 591 F.3d 37, 43 (2d Cir. 2009) (quoting 

Hargrave  v.  Vt.,  340  F.3d  27,  34‐35  (2d  Cir.  2003)).    Exclusion  or  discrimination 



                                              12 
 
may take the form of disparate treatment, disparate impact, or failure to make a 

reasonable accommodation.  Id.  To establish a prima facie case under a disparate 

impact  theory,  plaintiff  must  demonstrate  “(1)  the  occurrence  of  certain 

outwardly  neutral  practices,  and  (2)  a  significantly  adverse  or  disproportionate 

impact  on  persons  of  a  particular  type  produced  by  the  defendant’s  facially 

neutral acts or practices.”  Tsombanidis v. W. Haven Fire Dep’t, 352 F.3d 565, 574‐75 

(2d  Cir.  2003)  (emphasis  omitted).    Thus,  “plaintiffs  are  ordinarily  required  to 

include statistical evidence to show disparity in outcome between groups.”  Id. at 

575.    This  can  be  done  by  offering  evidence  showing  that  a  neutral  policy 

adversely  affects  a  much  greater  percentage  of  people  with  a  disability  than  it 

affects people without a disability.  See id. at 577.   

       Here,  plaintiffs  seek  to  establish  their  prima  facie  disparate  impact  claim 

by comparing (1) the percentage rate at which high school students classified as 

having  a  “disability”  under  the  IDEA  receive  AIS  courses  to  (2)  the  percentage 

rate  at  which  high  school  students  not  classified  as  having  such  a  disability 

receive AIS courses.  During the 2008–2009 school year in the Mount Vernon City 

School District, high school students who were classified as having a “disability” 

under the IDEA (i.e., special education students) took AIS courses at a rate that 



                                            13 
 
was  almost  three  times  the  rate  at  which  high  school  students  not  classified  as 

having  a  disability  received  AIS  instruction.    Approximately  23.02%  of  high 

school  students  receiving  special  education  support  took  AIS  classes,  as 

compared to 8.62% of the rest of the student body.  During the 2009–2010 school 

year  in  the  Mount  Vernon  City  School  District,  high  school  students  receiving 

special  education  support  were  enrolled  in  AIS  courses at  a rate  that was more 

than one‐and‐a‐half times the rate at which the general high school student body 

received  AIS  instruction.    In  that  year,  approximately  20.37%  of  the  special 

education high school students took AIS courses, as opposed to the 12.56% of the 

general high school population enrolled in these classes.   

       Plaintiffs  do  not  rely  upon  and  have  not  placed  into  the  record  any 

particularized  evidence  to  show  that  individual  students  included  in  their  data 

who are classified as having a “disability” pursuant to the IDEA also satisfy the 

ADA  and  Section  504  “disability”  definitions.    Nor  have  they  identified  any 

generalized  evidence  tending  to  establish  this  point.    Plaintiffs’  statistical 

evidence, therefore, shows disparate impact under the ADA and Section 504 only 

if,  as  a  matter  of  law,  a  child  with  a  disability  under  the  IDEA  necessarily 

qualifies as an individual with a disability under the ADA and Section 504, such 



                                            14 
 
that Plaintiffs’ data on children with a disability under the IDEA suffice as data 

on  individuals  with  a  disability  under  the  ADA  and  Section  504.    We  conclude 

that this is not the case.   

                                                 *    *     * 

           We  begin  with  the  statutory  text.    The  ADA  and  Section  504  define  the 

term “disability” differently than the IDEA does.  The ADA defines “disability” 

as a “physical or mental impairment that substantially limits one or more major 

life activities.”  42 U.S.C. § 12102(1)(A).  Section 504 expressly incorporates, with 

certain  qualifications  not  applicable  here,  the  ADA’s  definition.4    29  U.S.C.  § 

705(20)(B).    By  contrast,  under  the  IDEA,  a  “child  with  a  disability”  has  one  or 

more  of  an  enumerated  list  of  impairments  requiring  “special  education  or 

related services.”  20 U.S.C. § 1401(3).5   


                                              
           In  the  following  discussion,  this  opinion  refers  to  the  ADA  as  shorthand  in 
           4

characterizing  the  law  under  both  the  ADA  and  Section  504,  given  these  statutes’ 
identical definition of “disability.”   
        
       5  Subsection  (A)  of  the  definition  —  the  subsection  relevant  to  the  high  school 

students  at  issue  in  this  case  —  enumerates  the  following  impairments:  “intellectual 
disabilities, hearing impairments (including deafness), speech or language impairments, 
visual  impairments  (including  blindness),  serious  emotional  disturbance  .  .  .  , 
orthopedic  impairments,  autism,  traumatic  brain  injury,  other  health  impairments,  or 
specific learning disabilities.”  20 U.S.C. § 1401(3)(A).  
        

                                                      15 
 
       These  are  distinct  legal  standards.    Although  both  define  “disability”  by 

reference  to  the  effects  of  an  individual’s  impairment,  the  statutes  provide  for 

different inquiries.  The ADA asks whether an impairment “substantially limits” 

a major life activity, 42 U.S.C. § 12102(1)(A), while the IDEA trains on whether an 

impairment  necessitates  “special  education  and  related  services.”    20  U.S.C.  § 

1401(3)(A).  Thus, a child might “need[] special education and related services” 

by reason of an impairment, id., even if that impairment does not “substantially 

limit[] . . . [a] major life activit[y],” 42 U.S.C. § 12102(1)(A).6  As the Tenth Circuit 

concluded,  “one  may  .  .  .  qualify  as  ‘disabled’  under  the  IDEA  for  purposes  of 

that  statute  without  demonstrating  a  ‘substantially  limit[ing]’  impairment.”  

Ellenberg v. N.M. Military Inst., 572 F.3d 815, 821 (10th Cir. 2009). 

       Although  many,  if  not  most,  IDEA‐eligible  individuals  may  “also  [be] 

handicapped under [the ADA],” id. at 823, we agree with the Tenth Circuit that 

Plaintiffs’  approach  reads  the  ADA’s  substantial  limitation  requirement,  which 

we  have  consistently  enforced,  out  of  that  statute,  cf.  TRW  Inc.  v.  Andrews,  534 

U.S. 19, 31 (2001) (“It is our duty ‘to give effect, if possible, to every clause and 

word  of  a  statute’”  (quoting  United  States  v.  Menasche,  348  U.S.  528,  538‐39 
                                              
         The  ADA  defines  “major  life  activities”  as,  inter  alia,  “learning,  reading, 
       6

concentrating, thinking, communicating, and working.”  Id. § 12102(2)(A).   

                                             16 
 
(1955))).  Mindful that “[n]ot every impairment that affects an individual’s major 

life  activities  is  a  substantially  limiting  impairment,”  Reeves  v.  Johnson  Controls 

World  Servs.,  Inc.,  140  F.3d  144,  151  (2d  Cir.  1998)  (emphasis  added)  (quoting 

Knapp  v.  Nw.  Univ.,  101  F.3d  473,  481  (7th  Cir.  1996)),  “in  assessing  whether  a 

plaintiff  has  a  disability,  [we]  have  been  careful  to  distinguish  impairments 

which  merely  affect  major  life  activities  from  those  that  substantially  limit  those 

activities,”  Ryan  v.  Grae  &  Rybicki,  P.C.,  135  F.3d  867,  870  (2d  Cir.  1998) 

(“Although almost every impairment may, of course, in some way affect a major 

life  activity,  the  ADA  clearly  does  not  consider  every  impaired  person  to  be 

disabled.”).    A  plaintiff  seeking  redress  under  the  ADA  must  “show  that  any 

limitations  are  in  fact  substantial,  not  amounting  to  only  a  mere  difference  in 

conditions,  manner,  or  duration.”    Bartlett  v.  N.  Y.  State  Bd.  of  Law  Exam’rs,  226 

F.3d 69, 80 (2d Cir. 1998) (quotation marks omitted).  

       We  have  taken  care  to  distinguish  between  “substantially  overlap[ping]” 

definitions in a similar context.  Ellenberg, 572 F.3d at 822.  In Rodriguez v. Village 

Green Realty, Inc., the plaintiff, whose child had a “disability” within the meaning 

of  the  IDEA,  alleged  discrimination  under  the  Fair  Housing  Act  (“FHA”).    788 

F.3d  31,  44  (2d  Cir.  2015).    The  FHA  prohibits  discrimination  on  the  basis  of 



                                              17 
 
“handicap,”  42  U.S.C.  §  3604(f),  defined  as  “a  physical  or  mental  impairment 

which substantially limits one or more . . . major life activities.”  Id. § 3602(h)(1).7  

Although we concluded that evidence pertaining to, inter alia, the “nature of [the 

child’s] specific [special education] services” created a triable question of fact as 

to  whether  the  plaintiff  had  a  disability  under  the  FHA,  we  stated  that  “the 

receipt of special education services is not, by itself, determinative as to whether 

a child qualifies as disabled [under the FHA].”  788 F.3d at 44.  We reasoned that 

“[a] child receiving services under the IDEA ‘need not be substantially limited in 

the  major  life  activity  of  learning,’  so  ‘one  may  therefore  qualify  as  disabled 

under  the  IDEA  for  purposes  of  that  statute  without  demonstrating  a 

substantially  limiting  impairment.’”    Id.  (quoting  Ellenberg,  572  F.3d  at  821).  
                                              
       7    Prior  to  2008,  the  ADA  and  FHA’s  definitions  of  the  terms  “disability”  and 
“handicap,” respectively, were identical.  See Rodriguez, 788 F.3d at 40 n.10.  The ADA 
Amendments Act of 2008 (“ADAAA”), while leaving untouched the general definition 
of “disability”—“a physical or mental impairment that substantially limits one or more 
major  life  activities”—did  flesh  out  the  previously  undefined  term  “major  life 
activities.”    Pub.  L.  110‐325,  §  4(a),  122  Stat.  3553,  3555  (codified  at  42  U.S.C.  § 
12102(2)(A))  (“[M]ajor  life  activities  include,  but  are  not  limited  to,  caring  for  oneself, 
performing  manual  tasks,  seeing,  hearing,  eating,  sleeping,  walking,  standing,  lifting, 
bending,  speaking,  breathing,  learning,  reading,  concentrating,  thinking, 
communicating,  and  working.”).    The  FHA  has  not  been  similarly  amended.  
Nevertheless, the ADAAA does not affect the basic logic of our observation in Rodriguez 
that  an  individual  eligible  for  the  IDEA  will  not  invariably  also  qualify  for  FHA 
protections,  due  to  the  different  definitions  of  “disability”  and  “handicap”  in  those 
statutes.  
         

                                                 18 
 
Rodriguez  thus  supports  our  holding  that  the  ADA  and  IDEA  set  forth  distinct 

legal  standards  in  their  definitions  of  “disability,”  such  that  an  individual  will 

not  qualify  for  the  ADA’s  protections  simply  by  virtue  of  his  or  her  disabled 

status under the IDEA.8  

           This  reading  is  consistent  with  the  statutory  schemes  at  issue.    The  ADA 

and IDEA, while both providing relief for persons with disabilities, serve distinct 

ambitions  in  different  ways.9    The  ADA  sweeps  broadly,  seeking  to  curb 

discrimination “against disabled individuals in major areas of public life,” such 

as  employment,  public  services,  public  accommodations,  and  education,  PGA 

Tour, Inc. v. Martin, 532 U.S. 661, 675 (2001); see also 42 U.S.C. § 12101, while the 

                                              
           Our sister circuits have reached the same conclusion.  See Ellenberg, 572 F.3d at 
           8

820‐22, 824 (“Of course an IDEA disability may—and in the majority of cases probably 
will—substantially limit a major life activity.  But the point here is that it need not, and 
thus a plaintiff must individually show substantial limitation [to state a claim under the 
ADA or Section 504].”); Mann v. La. High Sch. Athletic Ass’n, 535 F. App’x 405, 411 (5th 
Cir.  2013)  (“The  ADA  definition  of  disability  is  more  stringent  because  it  requires  a 
plaintiff  to  prove  that  his  or  her  impairment  substantially  limits  a  major  life  activity, 
which is an inquiry entirely absent from the IDEA definition.”); see also Bowers v. Nat’l 
Collegiate  Athletic  Ass’n,  563  F.  Supp.  2d  508,  533  (D.N.J.  2008)  (reaching  the  same 
conclusion).  
         
        9  Section  504  operates  similarly  to  the  ADA,  prohibiting  discrimination  on  the 

basis  of  disability  in  programs  receiving  federal  financial  support.    29  U.S.C.  §  794(a).  
As  in  the  ADA,  the  “substantial  limitation”  requirement  serves  to  focus  the  statute’s 
application.  
         

                                                 19 
 
IDEA  trains  more  narrowly  on  public  education  to  ensure  the  provision  of 

special  education  benefits  to  qualifying  individuals,  see  20  U.S.C.  §  1400.  

Disability  is  defined  generically  in  the  ADA,  42  U.S.C.  §  12102(1),  with  the 

substantiality  requirement  then  serving  to  focus  the  statute  on  the  class  of 

persons  Congress  aimed  to  protect  —  those  who,  by  virtue  of  their  disability, 

may  experience  discrimination  impairing  their  “right  to  fully  participate  in  all 

aspects of society,” id. § 12101(a)(1).10  The IDEA, for its part, focuses on ensuring 

that  special  education  and  related  services  are  provided  to  persons  who  might 

benefit by virtue of a mental or physical impairment.  See 20 U.S.C. § 1400.  The 

IDEA  asks  only  whether  a  child  “needs”  special  education  and  related  services 

because of a particular impairment.  Id. § 1401(3)(A)(ii).  This straightforward test 

thus advances the ameliorative statutory aim of “[i]mproving educational results 




                                              
          We  note  that  the  ADAAA  rejected  the  Supreme  Court’s  construction  of 
           10

“substantial[]”  as  requiring  a  “severe”  or  “significant”  limitation,  see  id.  §  12102(4)(B) 
(“The term ‘substantially limits’ shall be interpreted consistently with the findings and 
purposes  of  the  [ADAAA].”);  Pub.  L.  110‐325,  §  2(b)(4),  122  Stat.  3553,  3554  (“The 
purpose[]  of  this  Act  [is  inter  alia]  to  reject  the  standards  enunciated  by  the  Supreme 
Court  in  Toyota  Motor  Mfg.,  Ky.,  Inc.  v.  Williams,  534  U.S.  184  (2002).”).    Congress, 
however, retained the term “substantially limits” in this amendment, while instructing 
that “the definition of disability . . . shall be construed in favor of broad coverage . . . , to 
the  maximum  extent  permitted  by  the  terms  of  this  chapter,”  42  U.S.C.  §  12102(4)(A) 
(emphasis added).  

                                                 20 
 
for  children  with  disabilities,”  regardless  of  how  acute  those  disabilities  might 

be.  Id. § 1400(c)(1). 

       For  these  reasons,  an  IDEA  disability  is  not  equivalent  to  a  disability  as 

cognizable  under  the  ADA  and  Section  504.    Plaintiffs,  therefore,  cannot  rely 

solely  on  “receipt  of  special  education”  to  establish  an  ADA  or  Section  504 

disability.    Ellenberg,  572  F.3d  at  819.    Those  seeking  relief  pursuant  to  ADA  or 

Section  504  must  come  forward  with  “additional  evidence”  —  beyond  simply 

their  eligibility  for  IDEA  coverage  —  showing  their  eligibility  for  the  remedies 

afforded  by  the  ADA  and  Section  504.    Rodriguez,  788  F.3d  at  45.    Under  a 

statistics‐based disparate impact theory, this means that a plaintiff may not rely 

solely on statistics concerning individuals “disabled” within the meaning of the 

IDEA to establish a prima facie claim under the ADA or Section 504.  

                                       *       *      * 

       Here,  Plaintiffs’  disparate  impact  claim  relies  exclusively  on  data 

concerning students with disabilities under the IDEA.  Aside from their receipt of 

special education services, the record is devoid of any evidence as to whether the 

students included in the data qualify as disabled under the ADA or Section 504.  

Because, as a matter of law, an IDEA disability does not necessarily constitute a 



                                              21 
 
disability  under  the  ADA  or  Section  504,  Plaintiffs’  data  do  not  establish  “a 

significantly adverse or disproportionate impact on persons of a particular type 

produced by the defendant’s facially neutral acts or practices.” Tsombanidis, 352 

F.3d  at  575.    Plaintiffs  have  therefore  failed  to  make  their  prima  facie  showing 

that District Defendants’ AIS policy adversely impacted individuals protected by 

the  ADA  and  Section  504.    Because  Plaintiffs  “fail[ed]  to  make  a  showing 

sufficient to establish the existence of an element essential to [their] case, and on 

which  [they]  will  bear  the  burden  of  proof  at  trial,”  Celotex  Corp.  v.  Catrett,  477 

U.S.  317,  322  (1986),  the  district  court  properly  entered  summary  judgment  in 

favor  of  District  Defendants  as  to  Plaintiffs’  ADA  and  Section  504  claims.  

Likewise, because  Plaintiffs  failed  to  make  their  prima  facie  showing  under  the 

ADA and Section 504, the district court properly entered summary judgment on 

their derivative Section 1983 claim against the District Defendants.   

       For the foregoing reasons and for the reasons stated in the accompanying 

summary order, we AFFIRM the district court’s judgment. 




                                               22